Court of Claims jurisdiction; claim for damages for detention in prison. — Plaintiff alleges that he was arrested on May 4, 1964, charged with and later indicted for robbery and housebreaking in the District of Columbia, that he spent 35 days in prison until he was able to post bond, and that he was found innocent of all charges at his trial on December 29, 1966. Plaintiff seeks damages pursuant to 28 U.S.C. § 1495 as a person who has been unjustly convicted of an offense against the United States and imprisoned. 28 U.S.C. § 2513 provides that any person suing for damages under section 1495 must allege and prove, among other things, that he was convicted of a crime against the United States and imprisoned as a result of his conviction for that crime. Defendant has moved to dismiss the petition asserting that plaintiff’s claim does not arise out of his corwiction of an offense against the United States since he was apparently never convicted of the crime charged but was found innocent at his trial. Plaintiff has filed no response or opposition to the motion. Upon *568consideration of the motion to dismiss, without oral argument, the court concluded that neither 28 U.S.C. § 1495 nor § 2513 contemplates giving relief under the circumstances alleged in this case and that plaintiff has failed to state a claim for relief in compliance with such statutes or otherwise within the jurisdiction of this court. On October 3,1969, the court granted the motion to dismiss, and the petition was dismissed.